       Case: 3:19-cv-00403-bbc Document #: 85 Filed: 07/31/20 Page 1 of 8



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
WILLIAM R. GRENDER,
                                                         OPINION AND ORDER
                           Plaintiff,
                                                             19-cv-403-bbc
              v.

MARY MCCULLICK, LEBBEUS BROWN
AND JOSHUA FEDIE,

                           Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
       Pro se plaintiff William Grender, who is incarcerated at the Wisconsin Secure

Program Facility, is proceeding on Eighth Amendment claims that defendants Mary

McCullick, Lebbeus Brown and Joshua Fedie refused to give him his medically-prescribed

pillow for his gastroesophageal reflux disease between January 31 and February 12, 2019.

Before the court are the parties’ cross motions for summary judgment. Dkt. ##51, 64. For

the reasons below, I am granting defendants’ motion for summary judgment, denying

plaintiff’s motion for summary judgment and dismissing this case.

      From the parties’ proposed findings of fact and the evidence in the record, I find the

following facts to be material and undisputed unless otherwise noted.




                                 UNDISPUTED FACTS

      Plaintiff William Grender is incarcerated at the Wisconsin Secure Program Facility

where defendant Lebbeus Brown is a unit manager, Mary McCullick is a correctional

sergeant and Joshua Fedie is a correctional officer. Plaintiff has gastroesophageal reflux



                                            1
        Case: 3:19-cv-00403-bbc Document #: 85 Filed: 07/31/20 Page 2 of 8



disease (GERD) for which he takes omeprazole and has been treated at La Crosse Gunderson

Hospital and Boscobel Gunderson Hospital.

       On January 31, 2019, Sandra McCardle saw plaintiff for symptoms of GERD,

including vomiting and choking. She prescribed an extra pillow to elevate his head to help

prevent him from vomiting. Extra pillows are distributed by housing unit and not health

services staff.

       Plaintiff’s special handling summary shows that he had a “medical need” for an extra

pillow from January 31 to April 30, 2019, but the summary does not identify the reason for

the pillow. An inmate’s active medical restrictions are listed in the Wisconsin Integrated

Corrections System, which is known as WICS.

       Plaintiff did not receive his extra pillow for 13 days, during which time he alleges that

he could not sleep because of pain and vomiting. (The parties dispute whether plaintiff

asked defendants Fedie, McCullick and Brown for his extra pillow. Plaintiff says the

following occurred:

       • He asked McCullick for his medically-prescribed extra pillow on January
         31, 2019, but she refused and said “not my problem. Should’ve gotten it
         on first shift.”

       • On January 31, 2019, he submitted an interview request to defendant
         Brown, asking him to speak with unit staff about giving him his extra
         pillow, but Brown never responded.

       • On February 2, 2019, he asked Fedie why he was being denied his extra
         pillow and Fedie shrugged and walked away.

       • He continued to ask defendants for his extra pillow and showed them his
         medical restriction sheet, but they did not give him the extra pillow.



                                               2
       Case: 3:19-cv-00403-bbc Document #: 85 Filed: 07/31/20 Page 3 of 8



Defendants dispute these allegations, saying that they do not remember plaintiff’s asking for

an extra pillow before February 12, were not aware that plaintiff had severe symptoms of

acid reflux and did not know why he needed an extra pillow.)

       Plaintiff submitted a health service request on February 3, 2019, stating that he had

asked Brown, McCullick and Fedie for his medically-prescribed extra pillow but they ignored

his requests. On February 4, a health services staff member responded that he or she had

called the unit and was informed that plaintiff would receive the extra pillow. On February

8, 2019, plaintiff submitted another health service request form, stating that he had not yet

received his extra pillow. Health services staff responded that if the restriction was active,

it would be in WICS and that his unit, and not the health services unit, issues the pillows

to inmates.

       On February 10, 2019, plaintiff filed an inmate complaint about not having received

his extra pillow, and the complaint was affirmed. Defendant Brown brought plaintiff an

extra pillow on February 12, 2019.

       At all times relevant to his complaint, plaintiff had a pillow, two sheets, two blankets

and shoes in his cell. Although plaintiff did not recall if he attempted to prop his head up

using his pillow and his second blanket or other property, he probably used something such

as an extra blanket to prop up his head at some point. A standard-issue folded blanket is at

least as thick and supportive as a standard-issue second pillow, and inmates have used folded

blankets to elevate their heads. Plaintiff did not use his emergency intercom to request an




                                              3
       Case: 3:19-cv-00403-bbc Document #: 85 Filed: 07/31/20 Page 4 of 8



extra pillow. (Plaintiff says the he could not ask for the pillow over the intercom and would

have had to talk with the sergeant face-to-face.)




                                         OPINION

       Plaintiff alleges that from January 31 to February 12, 2019, defendants McCullick,

Brown and Fedie denied him an extra pillow that was prescribed to him for GERD

symptoms. (Plaintiff was not allowed to proceed on a claim regarding his failure to receive

extra pillows while he was on clinical observation status from February 4-6, 2019, because

the psychological services unit does not allow such items in observation status.)

       A prison official may violate the Eighth Amendment if he or she is “deliberately

indifferent” to a “serious medical need” or a “significant risk of serious harm.” Farmer v.

Brennan, 511 U.S. 825, 828 (1994); Estelle v. Gamble, 429 U.S. 97, 104-05 (1976). At

least for purposes of summary judgment, defendants recognize that symptoms of GERD or

heartburn can pose a serious medical need, depending on the circumstances. In this case,

plaintiff alleges that he suffered painful and uncomfortable symptoms, including vomiting,

that posed him a significant risk of harm on a nightly basis. Therefore, the question is

whether plaintiff has submitted enough evidence from which a reasonable jury could

conclude that any of the defendants acted with “deliberate indifference” toward his alleged

significant risk of harm. Gomez v. Randle, 680 F.3d 859, 865 (7th Cir. 2012).

       “Deliberate indifference” means that the officials were aware that the prisoner faced

a substantial risk of serious harm but disregarded the risk by consciously failing to take



                                             4
        Case: 3:19-cv-00403-bbc Document #: 85 Filed: 07/31/20 Page 5 of 8



reasonable measures to address it. Forbes v. Edgar, 112 F.3d 262, 266 (7th Cir. 1997). To

be considered “deliberately indifferent,” an official “must both be aware of the facts from

which the inference could be drawn that a substantial risk of serious harm exists, and he

must also draw the inference.” Snipes v. Detella, 95 F.3d 586, 590 (7th Cir. 1996).

Inadvertent error, negligence, gross negligence and ordinary malpractice are not cruel and

unusual punishment within the meaning of the Eighth Amendment. Vance v. Peters, 97

F.3d 987, 992 (7th Cir. 1996).

       The exact details of plaintiff’s communications with defendants are disputed, but

plaintiff has presented evidence that he told defendants that he needed his “medically-

prescribed” extra pillow. However, a reasonable jury could not infer from plaintiff’s version

of the events that any of the defendants knew that plaintiff had GERD or would face a

substantial risk of serious harm from his GERD symptoms if they failed to provide him an

extra pillow. For example, plaintiff has not produced any evidence that plaintiff told

defendants that he has GERD or that he was in pain or vomiting and that the pillow would

prevent such symptoms.        Plaintiff’s general statements about needing his medically-

prescribed extra pillow, without more, are not sufficient to put defendants on notice that he

faced any risk of harm. Although plaintiff points out that his medical need for an extra

pillow was documented in WICS and that health services staff wrote on a response to his

health services request that they had called his unit to insure that he received the extra

pillow, neither document identifies the medical reason for the extra pillow or what would

happen if plaintiff did not receive it.



                                             5
       Case: 3:19-cv-00403-bbc Document #: 85 Filed: 07/31/20 Page 6 of 8



       Moreover, as defendants point out, it was common knowledge that plaintiff had the

ability to use a folded blanket or other property to elevate his head. Although having to use

an alternative means to elevate one’s head may not be as comfortable as an extra pillow, it

does not rise to the level of an Eighth Amendment violation. McMichael v. Caruso, 2007

WL 80880, at *2 and 6 (W.D. Wis. Jan. 8, 2007) (finding that even if inconvenient or less

comfortable, medically-necessary elevation of head for GERD could be accomplished by

positioning pillow over clothing). At most, a reasonable jury would conclude from plaintiff’s

version of events that defendants acted with negligence or gross negligence in ignoring his

requests for an extra pillow. Petties v. Carter, 836 F.3d 722, 728 (7th Cir. 2016), as

amended (Aug. 25, 2016) (“Even objective recklessness—failing to act in the face of an

unjustifiably high risk that is so obvious that it should be known—is insufficient to make out

a [deliberate indifference] claim.”).

       For the similar reasons, defendants are entitled to qualified immunity, which protects

government officials from damages liability “insofar as their conduct does not violate clearly

established statutory or constitutional rights of which a reasonable person would have

known.” Campbell v. Kallas, 936 F.3d 536, 545 (7th Cir. 2019) (quoting Estate of Clark

v. Walker, 865 F.3d 544, 549-50 (7th Cir. 2017)). The inquiry is two-fold: “(1) whether

the facts, taken in the light most favorable to the plaintiff[], show that the defendants

violated a constitutional right; and (2) whether that constitutional right was clearly

established at the time of the alleged violation.” Gonzales v. City of Elgin, 578 F.3d 526,

540 (7th Cir. 2009). Whether a right was “clearly established” is grounded in the notion of



                                              6
       Case: 3:19-cv-00403-bbc Document #: 85 Filed: 07/31/20 Page 7 of 8



fair notice. Thus “[a] rule is too general if the lawfulness of the officer’s conduct ‘does not

follow immediately from the conclusion that [the rule] was firmly established.’” District of

Columbia v. Wesby, __ U.S. __, 138 S. Ct. 577 (2018) (quoting Anderson v. Creighton, 483

U.S. 635, 641 (1987)). The Court of Appeals for the Seventh Circuit recently reminded

courts that “clearly established law cannot be framed at a ‘high level of generality.’”

Campbell, 936 F.3d at 545 (quoting Ashcroft v. al-Kidd, 563 U.S. 731, 742 (2011)).

Rather, “[e]xisting caselaw must dictate the resolution of the parties’ dispute,” meaning that

the “precedent must have placed the . . . constitutional question beyond debate.” Id.

Accordingly, courts must “[f]rame the constitutional right in terms granular enough to

provide fair notice.” Id.

       Although it is well established that prison officials cannot ignore a significant risk of

serious harm to an inmate, plaintiff’s version of events does not support a finding that any

of the defendants had subjective knowledge that plaintiff faced such a risk if they did not

provide him with an extra pillow. Plaintiff has not identified any cases that would support

a deliberate indifference claim based on prison staff’s failure to provide an inmate an extra

pillow under circumstances similar to those in this case. This also is not “one of the rare

cases . . . where the state official’s alleged conduct is so egregious that it is an obvious

violation of a constitutional right.” Leiser v. Kloth, 933 F.3d 696, 702 (7th Cir. 2019).

Therefore, defendants are entitled to qualified immunity with respect to plaintiff’s claims for

damages against them.




                                               7
       Case: 3:19-cv-00403-bbc Document #: 85 Filed: 07/31/20 Page 8 of 8



                                          ORDER

       IT IS ORDERED that defendants’ motion for summary judgment, dkt. #64, is

GRANTED and plaintiff’s motion for summary judgment, dkt. #51, is DENIED. The clerk

of court is directed to enter judgment in favor of defendants and close this case.

       Entered this 31st day of July, 2020.

                                          BY THE COURT:

                                          /s/

                                          __________________________
                                          BARBARA B. CRABB
                                          District Judge




                                                8
